Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 1 of 9 PageID #: 6037




                         BLACKBURN
                           EXHIBIT H
      Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 2 of 9 PageID #: 6038

  Ericsson’s mobile location solution
  Göran Swedberg




We live in a changing world. Landscapes and skylines shift as cities                        Background
expand and new buildings are erected. People are also changing: over
time we tend to dress differently, modify our habits, find new interests,                   Mobile location solution (MLS) is
and refine our views on music, politics, and so on. On the face of it, every-               Ericsson’s name for a location system, in-
thing is in a state of change. Moreover, the pace at which change occurs                    cluding applications, that determines the
                                                                                            geographic position of mobile subscribers
seems to be picking up. Under the surface, however, many fundamental
                                                                                            and provides them with relational informa-
constants remain, oblivious to external change—the changing world of                        tion and services (Figure 1).
fashion preys on human vanity (a constant); and the recent shift from                          In the early days of telecommunications,
wired to wireless or mobile communication is indicative of mankind’s as                     we called to a specific location in the hope
yet unfulfilled need to communicate (another constant).                                     that the party with whom we wanted to
   In other words, although our physical environment or our outward                         speak would come to the phone. With mo-
expression and behavior fluctuate, our innermost needs—which are the                        bile telephony, however, we know to whom
drivers of change—do not. This is why Homer’s The Iliad and The                             we are calling, but not necessarily his or
Odyssey, Shakespeare’s Hamlet, and Strindberg’s Miss Julie remain time-                     her whereabouts. Other recent develop-
less and poignant: these works speak to our innermost (and oftentimes                       ments, such as the growth and develop-
hidden) needs. They relate to values, such as love, respect, comfort, and                   ment of information technology and data-
                                                                                            bases (that is, the Internet and associated
so forth. No matter how much we seem to have changed, it can be argued
                                                                                            portals), have introduced completely new
that our basic needs do not. How fortunate we are to live in an age when                    prerequisites for the use of information
technology is maturing to the point that it can offer services that fulfill                 technology. Looking ahead, by combining
these basic needs. The mobile location solution is just the sort of break-                  positional mechanisms with location-
through that addresses needs through personal, customized services.                         specific information, we can offer truly cus-
   In this article, the author describes some of the driving forces behind                  tomized personal communication services
mobile location solutions and introduces the main service categories and                    through the mobile phone or other mobile
their target groups. He then gives an overview of Ericsson’s technical                      devices.
solution, which allows operators to achieve immediate and 100% market
                                                                                            Driving forces
penetration.
                                                                                            Legal aspects
                                                                                            In the USA, legal aspects have acted as the
                                                                                            driving force behind GSM positioning stan-
                                                                                            dardization. The main player in this market
                                                                                            has been the Federal Communications Com-
Figure 1                                                                                    mission (FCC). Organizations that represent
The mobile location solution has been designed to handle a variety of positioning methods
and application interfaces.                                                                 fire brigades, hospitals and other emergency
                                                                                            centers have also participated in formulat-
                                                                                            ing the FCC requirements. Authorities and
                                                                                            industry have agreed on the pace and stan-
                                                                                            dards for positioning systems that will serve
                                                                                            the market. The requirements have not been
                                                                                            completely finalized, but an outline and
                                                  Billing                                   characteristics have been specified: the FCC
                                                  CAS                                       regulations differentiate between terminal-
                                                  O&M
                       Internet                                   AGPS                      based (handset-based) and network-based
                                                                                            solutions. A terminal-based positioning so-
                                                                                            lution (Box B) relates to positioning intel-
                                                              PLMN                          ligence that is stored in the terminal or its
                                  SS7               SS7
                                                                                            SIM card. These kinds of positional mecha-
                            API                                                             nism require a new terminal, a new SIM
                                                                                            card, or both. In practice, this means that
                                  Mobile positioning server
                                                                                            once the system has been installed, sub-
                                                                                            scribers will have to replace their handsets
                                                                                            or SIM cards to benefit from it. Market pen-
                                                                                            etration will increase gradually as handsets
                                                                         CGI +TA            and SIM cards are replaced over a period of,
                                                                         Single-cell TA
                                                                         E-CGI+TA
                                                                                            say, four to five years. Examples of terminal-
                                                                                            based solutions are the network-assisted
                                                 UL-TOA / E-OTD
                                                                                            global positioning system (A-GPS), SIM

214                                                                                                             Ericsson Review No. 4, 1999
     Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 3 of 9 PageID #: 6039




toolkit, and enhanced observed time differ-           • Differentiation—by adding positioning          BOX A, ABBREVIATIONS
ence (E-OTD).                                           capabilities, operators can offer their sub-
   By contrast, network-based positioning               scribers new and attractive services. Op-      A-GPS      Assisted GPS
solutions (Box C) do not require position-              erators who do so can compete from a more      BTS        Base transceiver station
ing intelligence to be built into the handset           favorable strategic position.                  CGI        Cell global identity
(mobile terminal), which means that mar-              • Reduced costs—operators who introduce          E-OTD      Enhanced OTD
                                                                                                       FCC        Federal Communications Com-
ket penetration is 100% from the day the                positioning systems can optimize their                    mission
system or service is launched. Examples of              networks to trace unsuccessful calls. With     GPS        Global positioning system
network-based solutions include the cell                this information, they can adapt their net-    GSM        Global system for mobile commu-
global identity and timing advance                      works (without waste or overdimension-                    nication
(CGI+TA) and uplink time of arrival (UL-                ing) to match calling patterns.                GUI        Graphical user interface
                                                                                                       LMU        Location measurement unit
TOA) methods. Because terminal- and                   • Increased revenues—the potential of            LCS-client Location service client
network-based positioning systems have                  commercial services that use positioning       MLS        Mobile location solution
different characteristics, the FCC has stipu-           information is truly infinite. What is         MPC        Mobile positioning center
lated separate requirements for each. Today,            more, professional and private subscribers     O&M        Operation and maintenance
                                                                                                       OTD        Observed time difference
the only methods that satisfy these require-            are willing to pay for these services.         PLMN       Public land mobile network
ments are the UL-TOA solution, which is                                                                RTD        Real time difference
representative of a network-based system,                                                              SIM        Subscriber identity module
and the A-GPS solution, which is represen-
                                                      Location applications                            TA         Timing advance
tative of a terminal-based system.                                                                     TDOA       Time difference of arrival
                                                      Service categories                               TOA        Time of arrival
                                                                                                       UL-TOA     Uplink TOA
Commercial aspects                                    Location-based services are categorized by       WAP        Wireless application protocol
Outside the USA, the development of posi-             type of application.
tioning systems is mainly driven by com-
mercial considerations. These considera-              Information services
tions, however, are every bit as strong as the        Information services make use of an infor-
legal aspects that drive the development in           mation bank where information is filtered
the USA. There are three main commercial              according to the relative position of a user
reasons why operators would invest in posi-           and the applications he or she has selected.
tioning services:                                     Examples of information services include




                                                                                                       Figure 2
                                                                                                       The chest of drawers illustrates how dif-
                              Resource management                         Navigation
                                                                                                       ferent applications can be grouped strate-
                                                                                                       gically for use by their beneficiaries.
             Network management                                                  Tracing


                                                                                           Info

                                                                                  en.
                                                    ving                     nue g
                                           Cost s
                                                  a                    Reve


                                                                                           Info
                                                                n
        Tracing                                        entiatio
                                                 Differ


     Opera
           tor

                                                                          Profess
                                           te




                                                                                     ion
                                          iva
                                         Pr




                       Society




Ericsson Review No. 4, 1999                                                                                                                  215
      Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 4 of 9 PageID #: 6040




                                                                                                           location-based yellow pages, events, and at-
                                                                                                           tractions (for example, “What is happening
                                                                                                           today in town near here?”)
                                                                                                           Tracing services
                                                                                                           Different services can use location-based in-
                                                                                                           formation to trace mobile terminals (de-
                                                                                                           vices), to provide safety, to prevent theft, to
                                                                                                           facilitate delivery, and so on. Examples of
                                                                                                           this kind of service include the tracing of a
                                                                                                           stolen car, helping paramedics to locate per-
                                                           Position information computation                sons quickly in an emergency situation, and
                                                                                                           giving a towing service or automobile repair
                                                        GPS
                                                        Mobile subscriber                                  shop the location of a motorist in need (out
                                                                                                           of gas, flat tire, dead battery).
                                            General measurement unit:                                      Resource management
                                            provides assistance data
                                                                                     MPC                   Resource-management applications are
                                                                                                           used to manage the logistics of vehicle fleets,
                                         Serving base                    Differential GPS corrections      freight, and service staff—for instance, re-
                                         station                         Satellite data ephemeris          pairmen with different skills and qualifica-
                                                                         almanac info
                                                                                                           tions. Examples of resource management in-
                                                                                                           clude taxi fleet management, the adminis-
Figure 3                                                                                                   tration of container goods, and the assign-
Compared to traditional GPS systems, network-assisted GPS (A-GPS) is a completely dif-
ferent product with very attractive characteristics.                                                       ment and grouping of railway repairmen.
                                                                                                           Navigation
                                                                                                           Navigation applications are used to inform
                                                                                                           subscribers how they can best move from
                                                                                                           point A to point B. Applications of this kind
                                                                                                           can be adapted to vehicle or pedestrian nav-
                                                                                                           igation.

BOX B, TERMINAL-BASED SOLUTIONS

A-GPS                                                deployed every 300 km in the network. This           arate base station transceivers. Based on the
The global positioning system (GPS) is com-          enhancement provides accuracy within 10 or 20        measured OTD values, the location of the mobile
monly used for navigation purposes. Stand-           m. To further increase the coverage of GPS (lim-     terminal can be calculated in the network or by
alone GPS units are frequently found in cars,        ited indoor coverage), a highly accurate time ref-   the mobile terminal itself, provided it has all the
boats and airplanes. A GPS unit receives signals     erence must be provided. However, this requires      necessary information. The E-OTD method can
from four or more satellites. Each signal contains   the deployment of one LMU in approximately           be either:
a time stamp and a description of the position       every third BTS.                                     • network-assisted, in which case the mobile
of the satellite. By comparing this information,                                                             terminal measures the OTD signal and com-
the GPS unit can calculate its own position. The     E-OTD                                                   putes its own location (to do so, the network
main drawback of GPS is that satellite signals       The enhanced observed time difference (E-OTD)           must provide the terminal with additional
are relatively weak and may not always provide       method is based on the measured OTD between             information, such as BTS coordinates and
adequate coverage to all environments. How-          arrivals of bursts of nearby pairs of base trans-       RTD values); or
ever, the GSM network can provide assistance         ceiver stations. The mobile terminal measures        • handset-assisted, in which case the mobile
information that gives integrated GPS receivers      the OTD. Synchronization and normal and                 terminal measures the OTD signal and reports
better coverage than stand-alone GPS receivers       dummy bursts can be measured. Since BTS                 its measurements to the network, which then
(Table 1).                                           transmission frames are not synchronized, the           computes the terminal’s location. Accuracy is
   Different kinds of location measurement units     network must measure the relative time differ-          about 60 meters in rural areas and 200 meters
(LMU) are used to collect assistance data. In        ence (RTD). To obtain accurate triangulation,           in bad urban areas.
order to provide satellite ephemeris and differ-     OTD and RTD measurements are needed for at
ential GPS correction, one LMU must be               least three distinct pairs of geographically sep-

Table 1
Type of assistance                 Benefit
Satellite ephemeris                Improves time-to-fix or sensitivity, or both, by focusing acquisition. Improves time-to-fix by eliminating the need to
                                   demodulate navigation messages.
Frequency accuracy                 Improves time-to-fix by focusing acquisition.
Location estimate                  Initializes the position computation procedure. Improves the acquisition of second and subsequent signals.
Differential GPS correction        Improves the accuracy of position estimates (10-20 m).
Time reference                     Improves time-to-fix for all receivers. Improves sensitivity for receivers in poor signal environments.

216                                                                                                                                Ericsson Review No. 4, 1999
     Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 5 of 9 PageID #: 6041




  BOX C, NETWORK-BASED METHODS


  CGI+TA, enhanced CGI+TA                                Uplink time of arrival (UL-TOA)
  The single-cell timing-advance positioning             The uplink TOA positioning method is based on
  method uses the cell global identity (CGI) and         measuring the time of arrival of a signal from a
  the timing advance (TA) parameter to determine         mobile terminal to four or more measurement
  the location of mobile terminals. The CGI iden-        units. Ideally, the signal is a training sequence
  tifies the cell in which the mobile terminal is        of a random access burst but it could also be a
  located. A cell can be a circular or triangular sec-   normal burst. The UL-TOA positioning method
  tor. The TA parameter is an estimate of the dis-       works with all existing mobile terminals—that is,
  tance (in increments of 550 m) from the mobile         no handsets need to be modified. Location mea-
  terminal to the base station. The measurement          surement units (LMU) located at the base sta-
  is based on the access delay between the begin-        tions receive the bursts and measure the value
  ning of a time slot and the arrival of bursts from     of the uplink time of arrival (UL-TOA). The mobile
  the mobile terminal. The access delay is pro-          position center (MPC) calculates the time dif-
  portional to the distance between the base             ference of arrival (TDOA) by subtracting pairs of
  transceiver station and the terminal. The accu-        UL-TOA values.
  racy of this method varies according to the size          Prerequisites for calculating position by means
  of the cell. The radius of a cell may vary from        of the UL-TOA positioning method are as follows:
  100 meters to 35 km (CGI). The width of an arc         • The geographical coordinates of the mea-
  is 550 meters.                                            surement units are known.
      As seen in Figure 5, the CGI-TA position-          • The timing offset between the measurement
  ing method is merely an enhancement of the                units is known—for instance, by the use of
  CGI. The estimated location is reported in                absolute GPS time at the measurement units,
  terms of longitude, latitude, and an uncer-               or by using reference measurement units
  tainty shape within which the mobile terminal             (also referred to as reference terminals) to
  is located.                                               determine the real time difference (RTD).
      Researchers are currently investigating ways       The MPC delivers a position estimate and an
  of improving the accuracy of the CGI+TA                uncertainty estimate to the application. The accu-
  method; this enhanced technique uses the               racy of this method varies according to the envi-
  CGI+TA method as a base in its positioning             ronment and the number of location measure-
  determination. Test results indicate a granular-       ment units employed. Accuracy typically varies
  ity of between 100 and 200 meters.                     between 50 (rural) and 150 meters (bad urban).




                                                                                                              Figure 4
                                                                                                              Although they measure in different direc-
                                                                                                              tions, the UL-TOA and E-OTD methods
                                                                                                              each use the triangulation of time differ-
                                                                                                              ence between base stations and the ter-
                                           E-OTD
                                                                                                              minal to determine positions.
                                            UL-TOA

      Base                                                                           Base
      station                                                                        station



                                                               Mobile subscriber
                                                                         Measurement error margin
                                                                                  Position information
                               LMU                                                computation




                                               GPS receiver acquires
                                               absolute time reference
                                    Serving base
                                    station                                          MPC



Ericsson Review No. 4, 1999                                                                                                                          217
      Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 6 of 9 PageID #: 6042




                                            Other services                                      very specific and can readily be adapted to
                                            Some positioning applications, such as net-         specific customer groups. Some profes-
                                            work planning, map services and telemat-            sional end-users resell location-based ser-
                                            ics, do not fall into the above categories. Ex-     vices directly to the end-user.
                                            amples of these services include hot-spot         • Private end-users want location-based in-
                                            tracing (“How is my network used?”), and            formation and services because they tend
                                            location-based charging.                            to heighten the user’s overall sense of com-
                                                                                                fort and well-being—truly personalized
                                            Target groups                                       services match customers’ requests accord-
                                            It is interesting to note that the character-       ing to their profile, location, and time of
                                            istics of location-based services apply equal-      day.
                                            ly well to commercially driven and legally
                                            driven developments—their application
                                            categories address some of mankind’s most
                                                                                              About positioning
                                            basic needs, including safety, comfort, and       systems
                                            the need to communicate. Moreover, be-
                                            cause these needs are so basic, they apply to     System principles
                                            all four target groups.                           There are two kinds of positioning system:
                                            • Society’s (government) interest in              • overlay systems; and
                                               location-based services stems from its role    • integrated systems.
                                               as a provider of safe and equitable envi-      Overlay systems are built on top of an ex-
                                               ronments for its citizens.                     isting network system. Since they use few
                                            • Operators want to introduce location-           core network features, these systems can be
                                               based services into their networks because     implemented in mixed networks. However,
                                               they create revenue, cut costs, and project    because overlay systems will not be stan-
                                               a positive business image to the market.       dardized, they are neither future-proof nor
                                            • Professional end-users are attracted by the     does their design meet legal requirements.
                                               efficiency with which location-based ser-      In summary, the market window for over-
                                               vices enable them to manage their re-          lay systems is very short—this window will
                                               sources. These services also function as       close when the standardization work has
                                               marketing amplifiers, since location-          been completed.
                                               related information is, by nature, already        Once the standards have been finalized, it




Figure 5                                                  CGI                                               CGI+TA
The CGI+TA solution (which offers 100%
market penetration) can serve as a fall-
back method, provided the preferred
positioning method fails to determine the
position of the mobile terminal.




                                                             Accuracy, which depends                           Accuracy is dependent
                                                             on max. cell radius and                           on the distance from the base
                                                             sector size, ranges from                          station and the sector size.
                                                             below 100 m up to 35 km.                          The width of the arc is
                                                                                                               550 meters.




218                                                                                                               Ericsson Review No. 4, 1999
     Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 7 of 9 PageID #: 6043




                                    O&M center         Billing data   Administration center
                                                       center




                           GPS

                      Cellular PS                                             User applications
                           Other




                                                MPC
                                         positioning center                  System applications
                                                                                                      Figure 6
  Positioning procedures                Positioning gateway                Positioning applications   Overview of Ericsson’s mobile location
                              MPS                                                                     solution (MLS). A mobile positioning sys-
                                                                                                      tem has been logically integrated into the
                                                 MLS                                                  network.




will be possible to launch any compliant net-        • the network-assisted global position-
work-based solution in any network. What                ing system (A-GPS);
is more, the network-based solutions have            • other techniques, such as the SIM tool-kit.
been designed                                      2.The positioning gateway subsystem
• to meet legal and commercial require-              (MPC), which functions as a mediation
   ments; and                                        device between the public land mobile
• to follow the GSM evolutionary roadmap             network (PLMN) and the location service
   toward third-generation systems.                  client (LCS-client), retrieves data from po-
                                                     sitioning subsystems (such as the E-OTD)
Standardization                                      and converts it into positioning informa-
The CGI+TA and UL-TOA positioning                    tion for the LCS-client. It also provides
techniques were standardized in May 1999,            the operator with a GUI (based on a Java
and plans have been made to standardize              platform) for administering the node—in
the E-OTD and A-GPS positioning tech-                the Ericsson solution, this node is called
niques during the first quarter of 2000. The         the mobile positioning center tool (MPC-
SIM-toolkit positioning solution will not be         tool).
standardized.                                        Note: because the MPC is a mediation de-
                                                     vice, it monitors and can register the usage
                                                     of specific location applications, thereby
The Ericsson solution                                allowing operators to charge for them via
Ericsson’s mobile positioning system con-            applications installed in the MPC or via
sists of three logical subsystems.                   interfaces to the billing system. This is
1.The positioning subsystem can use a va-            not the case when traditional global posi-
   riety of techniques to determine and sup-         tioning systems are used. In those sys-
   ply geographic coordinates:                       tems, the network solely serves as a link
   • the cellular positioning system; for ex-        for transporting positioning data between
      ample, UL-TOA and E-OTD;                       the terminal and the central application-

Ericsson Review No. 4, 1999                                                                                                                 219
      Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 8 of 9 PageID #: 6044




                                                                                     dje
                                                                                  Sve


                                                             By
                                                                                           Ede




                                                                       jön
                                                                  Lills
                                                                                                 Vik
                                                                             Ön




                                                                                                                             SEND

Figure 7
New generations of terminals will provide
an unprecedented quality of information
in an easy-to-use, “pick-and-choose”
fashion.




                                               management site. Therefore, operators or                   By means of the Internet, WAP technol-
                                               service providers cannot charge specifi-                ogy, portals, and so on, we are being inun-
                                               cally for their service.                                dated with information. The challenge at
                                            3. The LCS-client, which is a subsystem of                 hand is to filter this information to make it
                                               the MLS, contains applications that make                practical for use by the man or woman in the
                                               use of positioning information. Internal                street. Modern society demands instanta-
                                               applications (for instance, emergency                   neous service that has been tailored to fit in-
                                               calls) are coded into the GSM system ac-                dividual or group needs. The service must
                                               cording to the GSM standard. External                   take into account the end-user, the group to
                                               applications are supplied to the system by              which he or she belongs, and where he or she
                                               system vendors, the operator, and third-                is located at any given moment. These are,
                                               party application developers. Some appli-               in fact, the very things that Ericsson’s mo-
                                               cations might even be “interactively cus-               bile location solution does: it selects infor-
                                               tomized” by the end-user.                               mation and, with the help of WAP technol-
                                                                                                       ogy, serves it up to the end-user through an
                                                                                                       easy-to-use, interactive interface (Figure 7).
                                            Market impact
                                                                                                       Market potential
                                            The demand for services                                    In a report issued by OVUM Ltd., the glob-
                                            Can we—by determining the driving                          al market value of MLS between 1999 and
                                            forces behind mobile location solutions,                   2005 is expected to reach USD 25 billion.
                                            the beneficiaries of their services, and the               Today, there are some 200 million GSM
                                            probable number of service categories—                     subscribers, and this number (including
                                            judge the extent to which mobile posi-                     next-generation GSM) may well reach one
                                            tioning systems will succeed? No. These                    billion by 2004. Using this information, let
                                            exercises merely suggest which needs the                   us project a simple forecast of our own: A
                                            systems and their services might fulfill.                  basic directory service costs USD 0.50 per
                                            The market impact of MLS services is de-                   request. Assuming that 400 million sub-
                                            termined by the end-users’ willingness to                  scribers will use the service 20 times a year,
                                            pay for them.                                              the service will generate an annual revenue

220                                                                                                                         Ericsson Review No. 4, 1999
     Case 2:20-cv-00281-JRG Document 135-17 Filed 04/21/21 Page 9 of 9 PageID #: 6045




                              Mobile location solution release speed



                               Applications made at "dotcom" release speed




                    The MPC serves logically as a switchboard between applications and the MPS   Time


        MPC
                                                                                                         Figure 8
                                                                                                         The design of Ericsson’s mobile location
                                                                                                         solution allows developers to create
                                                                                                         applications independently of the mobile
                                                                                                         positioning system. This ensures system
                                MPS made at GSM system release speed
                                                                                                         reliability and guarantees that services
                                                                                                         can be customized rapidly.




of USD 4 billion. Thus, would not a more               “top-notch” billing capabilities. A service
advanced yellow-pages service have the po-             portfolio ensures that subscribers receive the
tential to generate even more revenue?                 right services at the right time (Figure 9).
Ericsson’s strategy
Given the tremendous potential of MLS,
                                                       Conclusion
both for consumers and the industry, ven-              Mobile location solutions, which combine
dors must ensure that their products meet              mobile location systems and location-
market demand in terms of matching ser-                specific services, represent the next major
vices, timing (time to market), quality, and           “killer application” of the mobile industry.
long-term compatibility. To determine                  Early estimates put the value of the market
what these demands are, Ericsson has taken             at USD 25 billion, but given the tremen-
an active, leading stance toward MLS, by               dous demand, these estimates are probably
pushing the standardization work ahead,                conservative.
and by becoming the first vendor of a cellu-              The five main service categories for
lar positioning system.                                location-based services are information ser-
   Maximum revenues are achieved by rapid-             vices, tracing services, resource manage-
ly changing the product line-up that meets             ment, navigation, and “other services”—
the demands of short-lived market win-                 those services that do not fall into one of the
dows. This is achieved through a ready-to-             first four categories.
go packaging of standard services and by al-              The four main target groups of location-
lowing service providers or third-party ser-           based services are government, operators,
vice vendors to customize and develop new              professional end-users, and private end-users.
services. To this end, Ericsson’s MLS em-                 Ericsson’s mobile location solution has
ploys alternative location mechanisms that             been designed to offer high-end network-
give subscribers a range of positioning tech-          assisted (A-GPS) and network-based cell-          TRADEMARKS
niques from which to choose, as well as a              identity (CGI+TA) positioning techniques,
best-effort technique (provided the request-           to give operators immediate and 100% mar-         Java™ is a trademark owned by Sun Microsys-
ed positioning technique is unavailable).              ket penetration in a future-proof environ-        tems Inc. in the United States and other coun-
The system is easy to manage and includes              ment.                                             tries.

Ericsson Review No. 4, 1999                                                                                                                       221
